Citation Nr: 0718799	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected alopecia.

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected right foot bunion.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee scar.

7.  Entitlement to an increased disability rating for 
service-connected a right knee condition, to include 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
February 2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO). 

Procedural history

The June 2004 rating decision granted service connection for 
alopecia, a right foot bunion, a left knee scar, and right 
knee arthritis, and denied service connection for an otitis 
media condition, a low back condition, and a right shoulder 
condition.  
The veteran timely appealed and waived her right to a 
hearing.

Issue not on appeal

The June 2004 rating decision also denied service connection 
for glaucoma.  
The veteran did not file an appeal as to the issue of her 
entitlement to service connection for glaucoma.  

The issues of entitlement to an increased or compensable 
disability rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that there is no 
diagnosed otitis media condition.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that there is no 
diagnosed low back condition.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that there is no 
diagnosed right shoulder condition.

CONCLUSIONS OF LAW

1.  Service connection for otitis media is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a low back condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Service connection for a right shoulder condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.

The veteran seeks service connection for otitis media, a low 
back condition and for a right shoulder condition.  She 
essentially contends that each condition was incurred during 
service.   Because the issues regarding service connection 
involve similar facts and identical law and for purposes of 
brevity, they will be addressed in a single analysis.  As is 
discussed elsewhere in this decision, the increased rating 
issues are being remanded for additional procedural 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The service connection issues 
on appeal will then be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  



The veteran was informed in a February 2004 letter that to 
support her claim of entitlement to service connection the 
evidence must show:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service or that there was an event in 
service which caused injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See February 2004 letter at page 
5.

The veteran was also provided specific guidance as to what 
information and evidence would likely help substantiate her 
claim.

The veteran was further informed in the February 2004 letter 
that VA would provide a medical examination if it was deemed 
necessary to substantiate her claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as she provided 
sufficient information to allow VA to obtain them.

The February 2004 letter also informed the veteran that 
"[I]f there is any other evidence or information that you 
think will support your claim, please let us know."  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio as 
to the tree service connection issues.  



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case the first element, veteran status, is not at 
issue.  The veteran's service connection claims were denied 
based on element (2), existence of a current disability.  As 
noted above, the veteran received proper notice regarding 
this element, and as to element (3).  Because the RO did not 
grant service connection, any lack of notice regarding 
elements (4) and (5) as to these issues is moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records as well 
reports of VA medical examinations completed in March 2004.  
The reports of the medical examinations and reviews reflect 
that the examiners recorded the veteran's past medical 
history, noted her current complaints, conducted an 
appropriate physical examinations and rendered diagnoses and 
opinions.  The veteran and her representative have not 
identified any relevant and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran 
elected in writing not to appear at a hearing to present 
evidence and testimony concerning her claim.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  The Board will therefore proceed to a decision on 
the merits as to the issues.  

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current medical diagnosis of 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), the medical records of evidence 
indicate that the veteran was examined on March 13, 2004 for 
otitis media and on March 24, 2004 for right shoulder and low 
back conditions.  The March 13 record reveals that the 
veteran's ears were normal.  The March 24 examination report 
states that x-ray evidence indicated normal right shoulder 
and lumbosacral spine.  After physical examination, the right 
shoulder was described as "normal with adequate range of 
motion," and the "lumbar spine is also normal without any 
residual of trauma."  

There is of record no competent medical evidence which 
suggests that any of the three claimed disabilities in fact 
exists.  The veteran has been accorded ample opportunity to 
provide medical evidence of such.  She has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits]. 

To the extent that the veteran herself contends that she has 
the claimed disabilities, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Board notes that the veteran 
was assigned as a records clerk in a medical unit during 
service.  However, there is nothing in the record evidence 
indicating that she in fact has any medical training.  Thus, 
the statements offered in support of the veteran's claim are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional earaches 
and/or musculoskeletal pain.  However, this in and of itself 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms such as pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].

Thus, there is no diagnosis of otitis media, a right shoulder 
disorder or a low back condition, and Hickson element (1) is 
not satisfied as to any of the claimed conditions.  The law 
is clear that in the absence of a current disability, VA 
benefits cannot be granted.  See Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist]. 
The claims of entitlement to service connection for the three 
conditions each fail on this basis alone.  

The Board will briefly touch upon the remaining two Hickson 
elements.  
The veteran's service medical records indicate the veteran 
complained of an ear ache during service.  They also indicate 
the veteran injured her shoulder during physical training in 
service, and that she veteran complained of low back pain 
during service.  Thus, element (2) is arguably met as to each 
issue. 

With regard to element (3), medical evidence of a nexus, the 
record contains no such evidence as to each condition.  In 
the absence of diagnosed disabilities, medical nexus would be 
an impossibility.  Thus, element (3) is also not met as to 
any of the three claims.  

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the claims.  
Entitlement to service connection for otitis media, a 
shoulder condition and a low back condition is therefore not 
warranted.


ORDER

Entitlement to service connection for an otitis media 
condition is denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a right shoulder 
condition is denied.




	(CONTINUED ON NEXT PAGE)





REMAND

4.  Entitlement to an increased (compensable) disability 
rating for service-connected alopecia.

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected right foot bunion.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee scar.

7.  Entitlement to an increased disability rating for 
service-connected a right knee condition, to include 
arthritis, currently evaluated as 10 percent disabling.

For reasons stated immediately below, the Board finds that 
these issues must be remanded for additional procedural 
development.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of the evidence required 
to substantiate a claim.  In the February 2004 VCAA letter, 
the veteran was informed only of what evidence was required 
to establish a service-connection claim.  After the RO 
granted service connection for some of the veteran's claims 
and the veteran appealed the assigned ratings, the veteran 
never received notice, as required by the VCAA, of what the 
evidence must show to establish an increased disability 
rating claim.

In addition, as has been discussed above in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran has 
not received appropriate notice under Dingess.  This, too, 
must be accomplished.

The United States Court of Appeals for the Federal Circuit 
held in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [the DAV case] that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may not be cured by the Board.  Accordingly, the Board 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, these issues are  REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should readjudicate the 
veteran's increased rating claims.  If the 
claims remain denied, in whole or in part, 
VBA should provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


